Citation Nr: 0714375	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-05 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a substance induced mental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1983, with additional reserve service in excess of 10 
years with the Army National Guard.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The Board notes that two issues were 
specifically addressed in the May 2004 rating, i.e. 
entitlement to service connection for schizophrenia, claimed 
as a mental condition and substance induced psychosis, 
claimed as a mental condition.  The Board has redefined the 
issue to encompass all acquired psychiatric disorders, 
whether organic or substance-abuse induced.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  An acquired psychiatric disorder was not demonstrated 
during the veteran's service, and a preponderance of the 
competent evidence of record is against concluding that such 
disorder was caused or aggravated by service. 


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated by active military service, nor may a psychosis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in July 2003 and April 2004.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist him in completing his claim, identified the 
veteran's duties in obtaining and submitting information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claim for service connection, 
no disability rating or effective date is being assigned; 
there is accordingly no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.  

The RO has undertaken multiple effort to obtain the veteran's 
service medical records without success.  See Formal Finding 
on the Unavailability of Service Records dated March 2, 2004 
which summarizes efforts made and lists additional steps that 
were accomplished thereafter.  Nevertheless, a copy of a 
service medical examination dated in August 1991 associated 
with the veteran's service with the Army National Guard has 
been located and associated with the claims file.  
Notwithstanding, where service medical records are missing, 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a psychosis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2006)

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Each disorder for 
which a veteran seeks service connection must be considered 
on the basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301 (2006).


Factual Background

As noted above, the veteran was afforded a medial examination 
in connection with enlistment with the Army National Guard in 
August 1991.  On his report of medical history associated 
with that examination, the veteran expressly denied then 
having or ever having had nervous problems of any sort, 
depression or excessive worry.  He was specifically 
clinically evaluated as normal on examination in August 1991. 

On his formal application for benefits filed in July 2003, 
the veteran reported only having received treatment for an 
acquired psychiatric disorder since November 2001 and that 
his treatment was at a VA Medical Center in the Bronx.  

VA treatment records include an intake interview dated in 
June 2001.  During the interview, the veteran denied previous 
psychiatric treatment.  He related that his problems with 
drugs began during his active service while stationed in 
Germany.  His treatment records were otherwise consistent for 
a history of heroin abuse.  His family history included a 
brother who also took drugs and a cousin who died from drugs 
around 1998.  His symptomatology include visual and auditory 
hallucinations, and he has been variously diagnosed with 
opiate dependence, adjustment disorder w/o depressed mood, 
substance induced psychosis and schizophrenia.  Rather 
extensive VA treatment records are negative for references to 
incidents in service or suggestion of any relationship 
between his an acquired psychiatric disorder and his military 
service.  

A questionnaire, complied by a veteran's service organization 
and completed by a private physician in January 2003, a 
included diagnosis of substance induced psychosis.  The 
document conveniently provided simple "yes/no" statements 
including one where the physician checked the box indicating 
his opinion (without any rationale or basis) that the 
condition was related to service.  

Analysis

It is unfortunate that the service medical records cannot be 
located, despite the best efforts of the RO to locate them.  
However, of record is an August 1991 enlistment physical 
examination report for National Guard duty and an August 1991 
Report of Medical History that accompanied the physical 
examination.  The physical examination report noted no 
psychiatric impairment, and in the Report of Medical History, 
the veteran denied any present or previous symptoms that 
could be attributed to a psychiatric disorder.  The Board has 
no reason to question the veracity of the statements made in 
those documents.  

The VA outpatient treatment records, including the intake 
interview, contain no statement by the veteran that his 
psychiatric disorder began in service or that a psychosis was 
diagnosed within one year following his separation from 
service.

There is no indication that the private examiner who, in 
January 2003, checked the box that the psychiatric disorder 
was related to service, without providing a rationale for his 
opinion, reviewed the pertinent medical history including the 
available service medical records and/or post service VA 
treatment records.  As such, the opinion is without probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
[the Board is not required to accept doctors' opinions that 
are based upon the claimant's recitation of medical history]; 
and Elkins v. Brown, 5 Vet. App. 474, 478 [rejecting medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis].

The available service medical examination from 1991 is 
entirely negative for any acquired psychiatric disorder.  
That record although completed more than eight years after 
active service, is most contemporaneous with service and is, 
indeed, related to service in that it is a National Guard 
document, and it contains the veteran's admission that he had 
never sought out psychiatric treatment and that he was 
psychiatrically normal. Moreover, the preponderance of the 
evidence demonstrates onset of the veteran's mental pathology 
in 2001, which was more than 18 years after active duty 
service, it is reasonable to conclude that the veteran did 
not have an acquired psychiatric disorder prior to that time.  
The foregoing weighs against onset of an acquired psychiatric 
disorder during active duty service that ended in 1983.  
Moreover, the available treatment records suggest onset 
related to substance abuse and domestic problems but are 
entirely without any suggested relationship to his prior 
service.  

The acquired psychiatric disorder was not diagnosed until 
many years after the veteran's active duty, well beyond the 
presumptive period.  Furthermore, service connection may be 
granted only for injuries incurred or aggravated while 
performing inactive duty training (INACDUTRA), and not for 
diseases, such as mental disorders.  38 U.S.C.A. §§ 101(24), 
106, 1131.  There is no evidence that a disease was diagnosed 
during the veteran's active duty for training.  Presumptive 
periods do not apply to reserve service such as INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Accordingly, service connection is not warranted for an 
acquired psychiatric disorder in this instance.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


